Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 8-12, 21-22, 24-28 and 59-63 are pending in the application. Claims 3-7, 13-20, 33, 36 and 45-58 have been canceled. Claims 59-63 are new. Claims 2, 23, 29-32, 34-35 and 37-44 have been withdrawn as drawn to non-elected inventions. Claims 1, 8-12, 21-22, 24-28 and 59-63 have been examined.

Priority
This application, Serial No. 16/467,474 (PGPub: US20190331674A1) was filed 
on 06/06/2019. This application is a 371 of PCT/US2017/047445 filed on 12/22/2017, which claims benefit of US Provisional Patent Application 62/438,593 filed on 12/23/2016.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/2/2022 has been considered by the examiner.

Withdrawn Claim Rejections - 35 USC § 112
Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. The claims have been amended to overcome this rejection, therefore the rejection has been withdrawn.

Claim Interpretation
Claim 1 (g) recites “an optical imaging system having an imaging sensor that images the emitted light from the plurality of ODMR centers into spatially resolved images of the magnetic functionalized beads” and (i) recites “a fluorescence imaging system that images the fluorescence emitted from the fluorescent functionalized beads into spatially resolved images of the fluorescent functionalized beads”. The limitation “spatially resolved images” is interpreted according to Specification paragraph 66: “bead B fluorescence may be imaged by a microscopy system onto a camera sensor 340 through an optical band pass filter 348 that blocks the excitation light17 WO 2018/119367 PCT/US2017/068126from the filtered lamp 150. In the resulting bead B fluorescence image, and provided suitable resolution of the microscopy system, individual beads may be resolved, identified, and counted (as illustrated in FIG. 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12, 21-22, 24-26 and 59-63 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 20110062957A1, Pub date: 03/11/2011, hereinafter Fu) in view of Henzler et al. (US20130122517A1, Pub date: 05/16/2013, hereinafter Henzler), as evidenced by website https://crisp.nus.edu.sg/~research/tutorial/tmp/image.htm (2001) and Englund et al. (US20160161429A1, Pub date: 06/09/2016).
Regarding claims 1 and 59, Fu teaches a bead-based magnetic assay system for detecting a complex including an analyte based on optically detected magnetic resonance (ODMR) (Abstract: An optically integrated magnetic biosensor includes an optically detected magnetic resonance (ODMR) center and a fluidics layer configured to contain a solution comprising analytes; Par. 56: describes one general process for detecting analytes with magnetic nanoparticles), the system comprising:
(c) a diamond substrate including a plurality of nitrogen-vacancy ODMR centers formed in an upper surface of the diamond substrate (Par. 40, Fig. 2B: the sensor chip (200) includes a substrate (255); Claim 7: a plurality of ODMR centers is formed in an upper surface of a diamond substrate; claim 6:  the ODMR center is a nitrogen-vacancy center in a diamond lattice);
(d) a first light source configured to generate incident light that excites electrons within the at least one ODMR center from a ground state to an excited state (Claim 1: a light source configured to generate incident light which excites electrons within the ODMR center from a ground state to an excited state);
(e) a magnet for applying a bias magnetic field on a complex disposed over the at least one ODMR center (Par. 48: a magnetic field source (426) may produce a DC magnetic field; Par. 38: Alternatively, paramagnetic particles in a DC bias field could be used; Claim 1: a fluidics layer configured to contain a solution comprising analytes, the fluidics layer being disposed over the ODMR center);
(f) a microwave source configured to generate a microwave field incident on the at least one ODMR center, the microwave source being further configured to generate the microwave field with frequencies which correspond to ground state transitions in the at least one ODMR center, in which the at least one ODMR center produces emitted light when illuminated by the incident light, characteristics of the emitted light being influenced by the microwave field and by the magnetic functionalized bead associated with the analyte in the complex (Par. 29, Fig. 1A: Radio frequency radiation, such as microwave radiation (170), can be generated by an antenna which is in close proximity to the nitrogen-vacancy center (147); Claim 1: a radio frequency (RF) antenna configured to generate an RF field incident on the ODMR center, the RF antenna being further configured to generate the RF field with frequencies which correspond to ground State transitions in the ODMR center; in which the ODMR center produces emitted light when illuminated by the incident light, characteristics of the emitted light being influenced by the RF field and magnetic nanoparticles attached to the analytes); and
(g) an imaging system having an imaging sensor that images the emitted light from the plurality of ODMR centers into spatially resolved images of the magnetic functionalized beads (Claims 13 and 14: the optical detector is an optical detector array configured to image a two dimensional surface of a layer containing multiple ODMR centers; Abstract: the characteristics of the emitted light are influenced by the RF field and magnetic nanoparticles attached to the analytes. It is known in the art that a two dimensional image can contain spatial resolution as evidenced by website https://crisp.nus.edu.sg/~research/tutorial/tmp/image.htm. Therefore, when given its broadest reasonable interpretation, the two dimensional image reads on the “spatially resolved image” in the instant claim).
Fu also teaches a microfluidic sensor chip wherein the various species of antibodies (615) are attached (also called “functionalized') to the designated areas to form the antibody microarray (Par. 53, Fig. 6B), the analyte solution (630) is introduced into the well (605); through diffusion, the various molecules come into contact with the various antibodies (615) in the antibody microarray (610) (Par. 54, Fig, 6C); and the sample is then incubated with readout antibodies (655) which are tagged with magnetic nanoparticles (Par. 55, Fig. 6D).
Fu fails to teach a bead-based magnetic assay system comprising: 
(a) a plurality of functionalized beads of a first type, which are magnetic functionalized beads and are functionalized to include a first moiety that associates with an analyte under suitable conditions; 
(b) a plurality of functionalized beads of a second type, which are fluorescent functionalized beads (instant claim 1), or a plurality of functionalized beads of a second type, which are magnetic functionalized beads including a magnetic property distinguishable from the functionalized beads of the first type (instant claim 59), and are functionalized to include a second moiety that associates with the analyte under suitable conditions; 
(e) the complex including one of the first type of functionalized bead, the analyte, and one of the second type of functionalized bead; 
(h) a second light source configured to generate incident light that excites fluorescence from the fluorescent functionalized beads; and 
(i) a fluorescence imaging system that images the fluorescence emitted from the fluorescent functionalized beads into spatially resolved images of the fluorescent functionalized beads.
Henzler teaches throughout the publication a method of detecting an analyte by: a) providing a sample solution, magnetic capture beads (reads on the “beads of a second type” in instant claims) carrying capture groups and magnetic detection beads (reads on the “beads of a first type” in instant claim) carrying detection groups, whereby typically but not necessarily the capture groups and the detection groups are able to bind to the same analyte; b) incubating the sample solution with the capture beads and the detection beads whereby at least during a part of the incubation time a magnetic field is applied; c) detecting the presence of analytes which are directly or indirectly bound to at least one capture bead and at least one detection bead (Par. 11). 
Additionally, Henzler teaches the capture bead preferably is a magnetic and fluorescent bead (Par. 80), which reads on instant claim 1 (b). Henzler teaches the detection beads and the capture beads may also comprise different materials (Par. 109). For example, Henzler, teaches the detection beads can be superparamagnetic beads (Par. 103) and the capture bead can be a ferromagnetic bead (Par. 80), which reads on instant claim 59 (b). 
Henzler also teaches that the fluorescent moiety is capable of emitting photons when stimulated by a laser emitting light at the excitation wavelength of the moiety (Par. 87). Henzler further teaches detection can be performed in any detector which is able to differentiate between unbound beads and analytes which are bound to at least one capture bead and at least one detection bead (Par. 140) and in a preferred embodiment, the detector is able to detect the capture beads labelled with two different fluorescent dyes and the detection bead labelled with a third fluorescent dye (Par. 141). It is known in the art that fluorescence microscopy can generate spatially resolved images as evidenced by Englund et al. (Englund, Par. 71: Certain techniques for fluorescence microscopy can enable spatial resolution below the diffraction limit; Par. 72: their fluorescence can be distinguished or resolved sufficiently to reconstruct individual spatial locations).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Fu, wherein the capture antibodies are attached to the designated areas in  a well and the readout antibodies are tagged with magnetic nanoparticles, to incorporate the magnetic and fluorescent capture beads carrying capture groups and magnetic detection beads carrying detection groups, whereby the capture groups and the detection groups are able to bind to the same analyte, and to use a second light source to generate incident light that excites fluorescence from the fluorescent functionalized beads, and to use a fluorescence detector that images the fluorescence emitted from the fluorescent functionalized beads into spatially resolved images, as taught by Henzler, because Fu seeks to reduce the time and number of steps involved in the assay procedure (Fu, Par. 72) and Henzler teaches that by using two types of magnetic beads in one assay and by applying a magnetic field at least during a part of the time when the two types of beads are incubated together, the incubation time can be significantly reduced compared to the planar assays in which typically the capture group is immobilized on a solid support like a microliter plate (Henzler, Par. 60 and 126). 
One of skill in the art would have a reasonable expectation of success in combining Fu with Henzler because both are directed to the microfluidic device which use a magnetic field and functionalized magnetic beads for detecting an analyte in a sample.

Regarding claim 8, Fu in view of Henzler teaches the system wherein each of the first and the second moiety is a protein (Henzler, Par. 36: Any reagent that possesses a high degree of specificity and affinity for the analyte or the interfering substance can be used as capture group, for example proteins. Par. 39: Any reagent that possesses a high degree of specificity and affinity for the analyte or the interfering substance can be used as detection group, for example proteins. It would have been obvious to use protein as first and second moiety because protein is commonly used as capture and detection groups as indicated by Henzler).
Regarding claim 9, Fu in view of Henzler teaches the system wherein the functionalized beads of the first type are superparamagnetic functionalized beads including a superparamagnetic material (Henzler, Par. 103: The beads to be used as detection beads in the present invention are magnetic beads. Preferred magnetic beads are paramagnetic, superparamagnetic beads. It would have been obvious to use superparamagnetic beads because superparamagnetic beads are preferred magnetic beads used as detection beads as taught by Henzler).
Regarding claim 10, Fu in view of Henzler teaches the system wherein the functionalized beads of the first type include a nonmagnetic layer encapsulating the superparamagnetic material (Henzler, Par. 104: The magnetic beads according to the present invention typically have a magnetic core which is partly or totally covered by at least one coating, such as an organic polymer coating. It would have been obvious to a nonmagnetic coating because Henzler teaches the magnetic beads are typically coated with a polymer coating).
Regarding claim 11, Fu in view of Henzler teaches the system wherein the superparamagnetic functionalized beads include iron oxide particles (Henzler, Par. 103: Magnetic beads, typically, comprise a magnetic oxide particle, such as magnetic iron oxide. It would have been obvious to use iron oxide particles because iron oxide is a typical material for magnetic beads as taught by Henzler).
Regarding claim 12, Fu in view of Henzler teaches the system wherein the functionalized beads of the first type comprise magnetic nanoparticles disposed within a polymer substrate (Henzler, Par. 104: The magnetic beads according to the present invention typically have a magnetic core which is partly or totally covered by at least one coating, such as an organic polymer coating. It would have been obvious to a nonmagnetic coating because Henzler teaches the magnetic beads are typically coated with a polymer coating).
Regarding claim 21, Fu in view of Henzler teaches the system of claim 1, wherein each of the first type of functionalized beads and the second type of functionalized beads has a diameter in a range of between 50 nm and 10 µm (Henzler, Par. 111: Typically, the detection beads have diameters between 1 nm and 1 µm; Par. 107: The diameter of the capture beads is typically between 0.5µm and 50 µm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I). 
Regarding claim 22, Fu in view of Henzler teaches the system of claim 21, wherein each of the diameters of the functionalized beads of the first type and the second type is in a range of between 0.5 µm and 5 µm (Henzler, Par. 111: Typically, the detection beads have diameters between 1 nm and 1 µm; Henzler, Par. 107: The diameter of the capture beads is typically between 0.5µm and 50 µm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I).
Regarding claim 24, Fu in view of Henzler teaches the system of claim 21, wherein the diameter of the functionalized beads of the first type is different from the diameter of the functionalized beads (Henzler, Par. 109: The detection beads and the capture beads may have the same or different diameters; Henzler, Par. 111: detection beads with preferred diameter between 20 nm to 50 nm; Henzler, Par. 107: capture beads with preferred diameter between 1-10 µm). Although Henzler does not explicitly teach that the diameter of the functionalized beads of the first type is different from the diameter of the functionalized beads of the second type by at least 50%, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”, Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim 24 are for any particular purpose or solve any stated problem, and the prior art teaches that the difference between diameters of the detection beads and the capture beads may be varied depending on the preference of specific assays. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the bead-based magnetic assay.
Regarding claim 25, Fu in view of Henzler teaches the system of claim 1, further including a plurality of functionalized beads of at least a third type, functionalized to include at least a third moiety that associates with at least a second analyte under suitable conditions (Henzler, Par. 135: the method is directed to the detection of not only one but more than one, typically between 2 and 500 different analytes; Henzler, Par. 136: it is also possible to use more than one type of detection beads, whereby the different types of detection beads carry different detection groups which can bind to different analytes. It would have been obvious to include at least a third moiety because Henzler teaches multiple moieties can be used).
Regarding claim 26, Fu in view of Henzler teaches the system of claim 25, further including a plurality of functionalized beads of a fourth type, functionalized to include at least one additional moiety that associates with the second analyte under suitable conditions (Henzler, Par. 135: the method is directed to the detection of not only one but more than one, typically between 2 and 500 different analytes; Henzler, Par. 137: in a multiplexed assay format, different types of capture beads are used; typically, each type of capture bead can bind to one type of analyte so that having performed the incubation, one type of analyte is bound to one type of capture bead and another type of analyte is bound to another type of capture beads. It would have been obvious to include at least one additional moiety because Henzler teaches multiple moieties can be used).

Regarding claim 60, Fu in view of Henzler teaches the system wherein the functionalized beads of the first type are superparamagnetic functionalized beads including a superparamagnetic material (Henzler, Par. 103: The beads to be used as detection beads in the present invention are magnetic beads. Preferred magnetic beads are paramagnetic, superparamagnetic beads. It would have been obvious to use superparamagnetic beads because superparamagnetic beads are preferred magnetic beads used as detection beads as taught by Henzler).
Regarding claim 61, Fu in view of Henzler teaches the system wherein the functionalized beads of the first type include a nonmagnetic layer encapsulating the superparamagnetic material (Henzler, Par. 104: The magnetic beads according to the present invention typically have a magnetic core which is partly or totally covered by at least one coating, such as an organic polymer coating. It would have been obvious to a nonmagnetic coating because Henzler teaches the magnetic beads are typically coated with a polymer coating).
Regarding claim 62, Fu in view of Henzler teaches the system wherein the functionalized beads of the second type are ferromagnetic functionalized beads including a ferromagnetic material (Henzler, Par. 23: In one embodiment the capture beads are ferromagnetic beads. It would have been obvious to use ferromagnetic beads because ferromagnetic beads are commonly used as detection beads as taught by Henzler).  
Regarding claim 63, Fu in view of Henzler teaches the system wherein the functionalized beads of the second type include a nonmagnetic layer encapsulating the ferromagnetic material (Henzler, Par. 104: The magnetic beads according to the present invention typically have a magnetic core which is partly or totally covered by at least one coating, such as an organic polymer coating. It would have been obvious to a nonmagnetic coating because Henzler teaches the magnetic beads are typically coated with a polymer coating).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 20110062957A1) in view of Henzler (US20130122517A1) as evidenced by website https://crisp.nus.edu.sg/~research/tutorial/tmp/image.htm and Englund et al. (US20160161429A1), as applied to claims 1 and claim 25 above, and in further view of Norvell (US 20140170639Al, Pub date: 6/19/2014).
Regarding claim 27, Fu in view of Henzler teaches a bead-based magnetic assay system for detecting a complex including an analyte based on optically detected magnetic resonance (ODMR) according to claim 1 and claim 25 as outlined above. 	Henzler also teaches that the method is directed to the detection of not only one but more than one, typically between 2 and 500 different analytes (Henzler, Par. 135); In one embodiment the kit comprises more than one set comprising magnetic capture beads carrying capture groups and magnetic detection beads carrying detection groups whereby the capture groups and the detection groups of different sets bind to different analytes (Henzler, Par. 25).
Fu in view of Henzler fails to specifically teach that the system of claim 25, wherein the functionalized beads of the first and/or second type further include at least one additional moiety that associates with the second analyte under suitable conditions.
Norvell teaches throughout the publication a method for detecting a target and confirming proper functioning of an assay using magnetic particles and detectable markers (claim 1); the assay includes introducing a plurality of magnetic particles to the sample; the magnetic particles are divided into at least two sets; particles of at least one set includes a pathogen specific binding moieties and particles of at least one other set include detectable marker specific binding moieties. Other sets can be used with binding moieties specific to different targets, such as a third set specific to a second target, a fourth set specific to a third target, a fifth set specific to a fourth target, etc. (Par. 35); a particles includes more than one binding moiety, that is, a single particle includes at least two binding moieties (Par. 36); a magnetic particle may have two or more antibodies specific to different pathogens (Par. 38).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Fu in view of Henzler, wherein the first and second type of magnetic particles each includes a moiety that associate with an analyte, to incorporate at least one additional moiety that associates with the second analyte under suitable conditions, as taught by Norvell, because by utilizing different antibodies specific to different targets, capture of a wide range of suspected pathogens or targets can be achieved; furthermore, expanded reactivity can be achieved by mixing particles of different reactivity (Norvell, Par. 54).
One of skill in the art would have a reasonable expectation of success in combining Fu in view of Henzler with Norvell because they are all directed to the microfluidic device which use a magnetic field and magnetic beads to detect an analyte in a sample. In addition, methods for attaching the target-specific binding moiety to the magnetic particle are known in the art, such methodology can easily be modified by one of skill in the art to bind other types of target-specific binding moieties to the magnetic particles (Norvell, Par. 52).

Regarding claim 28, Fu in view of Henzler and in further view of Norvell teaches the system of claim 27, further including at least one additional moiety that associates with at least a third analyte under suitable conditions, wherein the functionalized beads of the first type are further functionalized to include moieties that associate with at least the second or third analyte, and the functionalized beads of the third type are further functionalized to include moieties that associate with at least the second or third analytes (Norvell, Par. 35: Other sets can be used with binding moieties specific to different targets, such as a third set specific to a second target, a fourth set specific to a third target, etc.; Norvell, Par. 36: a particles includes more than one binding moiety, that is, a single particle includes at least two binding moieties; Norvell, Par. 38:  In other embodiments, a magnetic particle may have two or more antibodies specific to different pathogens. It would have been obvious to use multiple moieties that associate with various analytes because Novell teaches that various combinations of moieties and analytes can be used).

Response to Arguments
Applicant's arguments filed on 3/2/2022 have been fully considered but they are not persuasive.
Applicant argued that Fu, Henzler and Norvell, either alone or in any combination, do not disclose, suggest, or make obvious a bead-based magnetic assay system including optical imaging systems that produce spatially resolved images of the magnetic functionalized beads and spatially resolved images of the fluorescent functionalized beads claimed in Claim 1,
These arguments are found not persuasive because the cited reference of Fu in view of Henzler as evidenced by website https://crisp.nus.edu.sg/~research/tutorial/tmp/image.htm and Englund also teach the newly amended claims as outlined in detail above. 
Specifically, Fu in view of Henzler as evidenced by website https://crisp.nus.edu.sg/~research/tutorial/tmp/image.htm and Englund makes clear that the system produces spatially resolved images. In brief, Fu teaches:
(g) an imaging system having an imaging sensor that images the emitted light from the plurality of ODMR centers into spatially resolved images of the magnetic functionalized beads (Claims 13 and 14: the optical detector is an optical detector array configured to image a two dimensional surface of a layer containing multiple ODMR centers; Abstract: the characteristics of the emitted light are influenced by the RF field and magnetic nanoparticles attached to the analytes. It is known in the art that a two dimensional image can contain spatial resolution as evidenced by website https://crisp.nus.edu.sg/~research/tutorial/tmp/image.htm. Therefore when given its broadest reasonable interpretation, the two dimensional image reads on the “spatially resolved image” in the instant claim).
Henzler also teaches that the fluorescent moiety is capable of emitting photons when stimulated by a laser emitting light at the excitation wavelength of the moiety (Par. 87). Henzler further teaches detection can be performed in any detector which is able to differentiate between unbound beads and analytes which are bound to at least one capture bead and at least one detection bead (Par. 140) and in a preferred embodiment, the detector is able to detect the capture beads labelled with two different fluorescent dyes and the detection bead labelled with a third fluorescent dye (Par. 141). It is known in the art that fluorescence microscopy can generate spatially resolved images as evidenced by Englund et al. (Englund, Par. 71: Certain techniques for fluorescence microscopy can enable spatial resolution below the diffraction limit; Par. 72: their fluorescence can be distinguished or resolved sufficiently to reconstruct individual spatial locations).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Fu, wherein the capture antibodies are attached to the designated areas in  a well and the readout antibodies are tagged with magnetic nanoparticles, to incorporate the magnetic and fluorescent capture beads carrying capture groups and magnetic detection beads carrying detection groups, whereby the capture groups and the detection groups are able to bind to the same analyte, and to use a second light source to generate incident light that excites fluorescence from the fluorescent functionalized beads, and to use a fluorescence detector that images the fluorescence emitted from the fluorescent functionalized beads into spatially resolved images, as taught by Henzler, because Fu seeks to reduce the time and number of steps involved in the assay procedure (Fu, Par. 72) and Henzler teaches that by using two types of magnetic beads in one assay and by applying a magnetic field at least during a part of the time when the two types of beads are incubated together, the incubation time can be significantly reduced compared to the planar assays in which typically the capture group is immobilized on a solid support like a microliter plate (Henzler, Par. 60 and 126). 
Therefore, Fu in view of Henzler as evidenced by website https://crisp.nus.edu.sg/~research/tutorial/tmp/image.htm and Englund teaches spatially resolved images can be generated by the optical detector, thus provide improved sensitivity and specificity of the assay.

Applicant argued that Henzler discloses that the detection beads and the capture beads may comprise the same or different materials. See Henzler paragraph [0109]. Applicants respectfully submit, however, that different materials do not necessarily have distinguishable magnetic properties, as claimed in Claim 59, as most materials are non-magnetic. Therefore, Claim 59 is patentable over Fu and Henzler, either alone or in any combination.
These arguments are found not persuasive because the cited reference of Fu in view of Henzler teach the newly amended claims.
Specifically, Henzler teaches the detection beads and the capture beads may also comprise different materials (Par. 109). Henzler also teaches preferred magnetic beads are paramagnetic, superparamagnetic, ferrimagnetic or ferromagnetic beads (Par. 103). Furthermore, Henzler, teaches the detection beads can be superparamagnetic beads (Par. 103) and the capture bead can be a ferromagnetic bead (Par. 80), which reads on instant claim 59 (b). Therefore, Henzler teaches different materials have distinguishable magnetic properties as stated in the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             
 /BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641